       Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 1 of 49



Dennis P. Conner, Bar No. 283
Keith D. Marr, Bar No. 5999
Gregory G. Pinski, Bar No. 5254
J.R. Conner, Bar No. 36402194
CONNER, MARR & PINSKI, PLLP
P. O. Box 3028
Great Falls, MT 59403-3028
Phone: (406) 727-3550
Fax: (406) 727-1640
Email: dennis@mttrials.com
        keith@mttrials.com
        greg@mttrials.com
        jr@mttrials.com

Charles S. Lucero
ATTORNEY AT LAW
615 Second Avenue North
Suite 200
Great Falls, MT 59401
Phone: (406) 771-1515
Fax: (406) 771-1146
Email: charlie@charlielucero.com

Attorneys for Plaintiffs

                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


 KODIAK BLAINE, DOUGLAS
 DARKO, CHRISTOPHER FLOWER,                                CV-21-92-GF-BMM-JTJ
                                                Cause No. ___________________
 REYNOLDS HERTEL, KAREN
 LAPPI, APRIL POSEY, TERRI
 SEARSDODD, individually and on                 CLASS ACTION COMPLAINT
 behalf of all others similarly situated,          AND JURY DEMAND

              Plaintiffs,

 vs.
                                            1
      Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 2 of 49




 BENEFIS HEALTH SYSTEM, INC.,
 BENEFIS HOSPITALS, INC.,
 BENEFIS MEDICAL GROUP, INC.,
 KALISPELL REGIONAL MEDICAL
 CENTER, INC., MAGELLAN
 RESOURCE PARTNERS, LLC (a/k/a
 “MEDEQUITY,” “MEDEQUITY,
 INC.” AND “MEDEQUITY CORP.”),
 and DOES 1-50,

              Defendants.


      COMES NOW, Plaintiffs Kodiak Blaine, Douglas Darko, Christopher

Flower, Reynolds Hertel, Karen Lappi, April Posey, and Terri Searsdodd,

individually and on behalf of all others similarly situated, by and through their

attorneys, Conner, Marr & Pinski, PLLP, and for their Class Action Complaint

against Defendants Benefis Health System, Inc. (“BHS”), Benefis Hospitals, Inc.

(“BH”), Benefis Medical Group, Inc. (“BMG”), Kalispell Regional Medical Center,

Inc. (“KRMC”), Magellan Resource Partners, LLC (a/k/a “MedEquity”,

“MedEquity, Inc.”, and “MedEquity Corp.”) (“Magellan”), and Does 1-10:

                                   PLAINTIFFS

      1.     Plaintiffs Kodiak Blaine, Douglas Darko, Christopher Flower,

Reynolds Hertel, April Posey, and Terri Searsdodd are citizens of the State of

Montana, residing in Cascade County, Montana, within the Great Falls Division of

the United States District Court for the District of Montana.

                                          2
      Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 3 of 49



      2.      Plaintiff Karen Lappi is a citizen of the State of North Dakota, residing

in Williams County, North Dakota.

                                   DEFENDANTS

      3.      Defendant Benefis Health System, Inc., is a Montana not for profit

corporation with its principal place of business in Cascade County, Montana.

      4.      Defendant Benefis Hospitals, Inc., is a Montana not for profit

corporation with its principal place of business in Cascade County, Montana.

      5.      Defendant Benefis Medical Group, Inc. is a Montana not for profit

corporation with its principal place of business in Cascade County, Montana.

      6.      Defendant Kalispell Regional Medical Center, Inc. is a Montana not for

profit corporation with its principal place of business in Flathead County, Montana.

      7.      Defendant Magellan Resource Partners, LLC is a California limited

liability company with its principal place of business in Los Angeles County,

California. Upon information and belief, Magellan Resource Partners, LLC operates

under several aliases and unregistered trade names “MedEquity”, “MedEquity,

Inc.”, and “MedEquity Corp.”, and it is not licensed to transact business in the State

of Montana.

     8.       The true names or capacities, whether individual, corporate, associated,

affiliated, or otherwise of Defendants DOES 1 through 50, inclusive, are unknown

to Plaintiffs, who therefore sue said Defendants by such fictitious names. Upon


                                           3
      Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 4 of 49



information and belief, each of the Defendants sued herein as a fictitious name is

legally responsible in some manner for the events and happenings referred to herein,

and Plaintiffs will seek leave of Court to amend this Complaint to insert their true

names and capacities in place and instead of the fictitious names when the same

become known to Plaintiffs.

                          JURISDICTION AND VENUE

      9.     Jurisdiction is asserted under 28 U.S.C. § 1331 because this is a civil

action arising under the laws of the United States.

      10.    Jurisdiction is also asserted under 28 U.S.C. § 1332(d)(2) because this

is a class action in which at least one member of the putative class is a citizen of a

state different from any defendant and the amount in controversy exceeds

$5,000,000, exclusive of interest and costs.

      11.    Venue is proper in this Division under Local Rule 3.2(b)(1)(A) because

the actions described occurred in this district and one or more plaintiff lives in this

Division and District.

      12.    This Court has supplemental jurisdiction over Plaintiffs’ state law

claims under 28 U.S.C. §1367 because the state claim claims are related to the

federal law claims giving rise to federal question jurisdiction.




                                          4
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 5 of 49



                          FACTUAL ALLEGATIONS

      13.   At all times relevant hereto, Plaintiff Terri Searsdodd was insured under

a health insurance policy issued by Blue Cross Blue Shield. Searsdodd was injured

in an automobile collision and received medical care from one or more of Defendants

BHS, BH, BMG, or KRMC.

      14.   At all times relevant hereto, Plaintiff Kodiak Blaine was insured under

Medicaid. Blaine was injured in an automobile collision and received medical care

from one or more of Defendants BHS, BH, BMG, or KRMC.

      15.   At all times relevant hereto, Plaintiff Karen Lappi was insured under

Blue Cross Blue Shield. Lappi was injured in an automobile collision and received

medical care from one or more of Defendants BHS, BH, BMG, or KRMC.

      16.   At all times relevant hereto, Plaintiff Christopher Flower was insured

under Medicare. Flower was injured in an automobile collision and received

medical care from one or more of Defendants BHS, BH, BMG, or KRMC.

      17.   At all times relevant hereto, Plaintiff Reynolds Hertel was insured

under Medicaid. Hertel was injured in an automobile collision and received medical

care from one or more of Defendants BHS, BH, BMG, or KRMC.

      18.   At all times relevant hereto, Plaintiff Douglas Darko was insured under

Medicare. Darko was injured in an automobile collision and received medical care

from one or more of Defendants BHS, BH, BMG, or KRMC.


                                         5
      Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 6 of 49



      19.    At all times relevant hereto, Plaintiff April Posey was insured under

Medicaid. Posey was injured in an automobile collision and received medical care

from one or more of Defendants BHS, BH, BMG, or KRMC.

      20.    Defendants BHS, BH, BMG, and KRMC are health care providers or

health care facilities within the meaning of § 71-3-1114, MCA.

      21.    Defendant Magellan Resource Partners, LLC is a member-managed

limited liability company registered with the California Secretary of State on

December 17, 2014. The agent for service of process is Mark Rutherford Hess

(mhess1100@gmail.com), 718 Hermosa Street, South Pasadena, CA 91030. The

entity address on file with the California Secretary of State is 1001 Fremont Street

#1485, South Pasadena, CA 91031. Upon information and belief, this entity address

is a United States Post Office and the suite reference is actually a post office box.

As detailed below, Magellan Resource Partners, LLC identifies a different entity

address on its website, and this ambiguity makes its actual corporate location

unclear.

      Mr. Hess executed Magellan Resource Partners, LLC’s most recent annual

report as a “partner” although the business is not a partnership. The type of business

listed for Magellan Resource Partners, LLC through the California Secretary of State

is “Healthcare Finance”.




                                          6
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 7 of 49



      22.    Upon information and belief, Magellan Resource Partners, LLC

conducts business under various aliases and fictional corporate names, including but

not limited to “MedEquity,” “MedEquity Corporation,” and “MedEquity, Inc.”).

MEDEQUITY® is a trademark registered with the United States Patent and

Trademark Office by MedEquity Capital, LLC, a Delaware limited liability

company.     Upon information and belief, this entity is unrelated to Magellan

Resource Partners, LLC. Upon information and belief, “MedEquity” is not a

registered trademark, trade name, or assumed business name with the California

Secretary of State, the Montana Secretary of State, or any other state. Upon

information and belief, despite operating under various fictional corporate names at

relevant    times   hereto,   including   but   not   limited   to   “MedEquity”,

“MedEquity Inc.”, and “MedEquity Corp.”, these are not legally recognized entities.

      23.    Upon information and belief, the Montana Secretary of State has not

issued a certificate of authority for Magellan Resource Partners, LLC (a/k/a

“MedEquity,” “MedEquity Corporation,” and “MedEquity, Inc.”) to transact

business in Montana under § 35-8-1001.

      24.    Magellan Resource Partners, LLC (“MedEquity,” “MedEquity

Corporation,” and “MedEquity, Inc.”) transacts business in Montana by, inter alia,

acting as an agent to enforce medical liens in concert with Defendants BHS, BH,

BMG, and KRMC.


                                          7
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 8 of 49



      25.   The     website     for    Magellan          Resource     Partners,       LLC

(www.magellanrp.com)      includes    a       separate    webpage      for     MedEquity

(www.magellanrp.com/medequity)        which       is     identical   (except    for    the

interchangeable mention of “Magellan Resource Partners” and “MedEquity”) in all

material respects to the webpage for Magellan Resource Partners, LLC:




      Both Magellan Resource Partners, LLC and “MedEquity” identify an

identical business address, which differs from the principal place of business

Magellan Resource Partners, LLC identified for the California Secretary of State.




                                          8
      Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 9 of 49



      The Figueroa at Wilshire Building where Magellan Resource Partners, LLC

and “MedEquity” claim as their offices is a 52-floor tony office space in downtown

Los Angeles. Upon information and belief, efforts to verify the tenancy of Magellan

Resource Partners, LLC and “MedEquity” at this address were unsuccessful.

      26.    “MedEquity” purportedly asserts statutory liens as an “authorized

agent” or “administrative agent” for health care services rendered by Defendants

BHS, BH, BMG, and KRMC.

      27.    In its communications using Defendant BHS’ logo, “MedEquity”

describes itself as a “revenue cycle company that is the claims processor for third

party liability claims only for Benefis Health. … MedEquity provides payer

identification and lien generation services through its industry-leading ‘Claims

Cycle Management (‘CLM’)’ product suite’s Continuous Payer Identification

capabilities.”

      28.    The “MedEquity” liens originate from addresses unassociated with

Magellan Resource Partners, LLC or “MedEquity.” In one instance, the lien is

signed by “James Gonzalez” who identifies himself on his facsimile as “John

Anderson” with an address of 457 S. Marengo Avenue, Unit 15, Pasadena, CA

91101, telephone number of (470) 798-0318 and facsimile of (213) 839-6968 but

with an email address of “james.gonzalez@medequityinc.com”. The listed address

is a multi-tenant residence. Upon information and belief, the phone number (470)


                                        9
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 10 of 49



798-0318 used by “John Anderson” and “James Gonzalez” for “MedEquity” liens is

listed to “Lillianne Yuli Gu” who also lives at the residential address used for

“MedEquity” liens. In another instance, “MedEquity” identifies itself as non-

existent “MedEquity Corporation” with an address at 1001 Fremont #1485, South

Pasadena, CA 91031, which address is upon information and belief a United States

Postal Service facility. In another instance, “MedEquity” liens are asserted by

“Debra Somerville” with a phone number of (310) 359-6188, and the automated

answering machine indicates the number is for Magellan Resource Partners. This

kaleidoscope of individuals and fictional entities all purportedly act as agents for and

in concert with Defendants BHS, BH, BMG, and KRMC.

      29.     The exact relationship between and among Defendants BHS, BH,

BMG, KRMC, and “MedEquity” and Magellan Resource Partners, LLC is unknown

except for the stated assertion the fictional, non-legal business entity “MedEquity”

is an “authorized agent” and “administrative agent” for the other defendants. As

further evidence of confusion, on certain lien communications from “MedEquity,”

the Benefis logo is used with a facsimile header “Benefis Health System MVA/GL

FTPL Processing.”

      30.    Upon information and belief, Defendants BHS, BH, BMG, and KRMC

have adopted a common practice and procedure when a patient involved in a motor

vehicle accident or other third-party liability scenario presents for medical services,


                                          10
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 11 of 49



without a patient’s knowledge or permission, these Defendants secretly code the

“payer party” as “MedEquity” rather than (or in addition to) the health insurer,

Medicaid, or Medicare. In reality, “MedEquity” is not a “payer party” at all. The

following exemplar record illustrates how Defendant BHI unilaterally codes

“MedEquity” as a “payer party” using the identical address as Benefis Hospital, Inc.,

P.O. Box 5096, Great Falls, MT 59403:




                                         11
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 12 of 49



      31.   In other words, a patient presents for medical care believing Defendants

BHS, BHI, BMG, and KRMC will bill his or her health insurance, Medicaid, or

Medicare, as the case may be, and the patient will receive whatever corresponding

benefits are due under those insurance policies or benefit programs. Rather than

engage in this customary, expected, and anticipated practice, Defendants BHS, BHI,

BMG, and KRMC code the bill to “MedEquity.”

      32.   Nationally, the vast majority of healthcare revenue is generated through

health insurance payments. Health insurers contract with medical providers like

Defendants BHS, BHI, BMG, and KRMC for the amount charged for services.

Health insurance policyholders pay premiums for the benefit of receiving a

contracted rate for healthcare as negotiated between the insurer and medical

provider.

      33.   Another source of healthcare revenue are government-funded insurance

programs like Medicare and Medicaid. Under these programs, the government sets

the rates and medical providers choose whether to accept patients under these

programs. Defendants BHS, BHI, BMG, and KRMC accept patients with Medicare

and Medicaid, and they are subject to the laws and regulations implementing those

government programs.

      34.   By accepting a health insurer’s policyholders, Medicaid, and Medicare,

medical providers receive the benefit of many more potential patients.


                                        12
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 13 of 49



      35.    Medical providers must maintain chargemasters. Chargemasters are

lists of procedures, drugs, tests, and other services offered by the provider and their

corresponding price. A medical provider can freely set its chargemaster prices.

These chargemaster prices are frequently used for a medical provider’s negotiation

with health insurance companies.

      An industry study published in the Health Affairs Journal reports for every

additional dollar in the chargemaster prices, providers negotiated fifteen cents more

from health insurance companies. Another Health Affairs Journal study reveals that

on average, medical provider chargemaster prices are 3.4 times the cost of services

established by Medicare and some providers setting their chargemaster prices up to

ten times the amount allowed by Medicare.

      As a practical matter, chargemaster prices bear no relation to what a service

actually costs or what is an economically reasonable price, but rather chargemaster

prices are strategically inflated to elicit more money from insurers. Montana courts

have recognized that amounts billed by health care providers are “not a reliable or

accurate indicator of the reasonable value of the services because they are

unreasonably inflated and few patients ever actually pay the billed amount.” Meek

v. Dist. Ct., 2015 MT 130, ¶ 13, 379 Mont. 150, 349 P.3d 493 (quoting a district

court’s order regarding the admissibility of medical bills).




                                          13
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 14 of 49



      36.     In exchange for an increased level of patients and guaranteed

payments, health insurance companies, Medicaid, and Medicare prohibit

Defendants BHS, BHI, BMG, and KRMC from “balance billing.” “Balance billing”

is the difference between the medical provider’s chargemaster price and the

contractual price with a health insurer or a regulatory price imposed by Medicaid

and Medicare. Health insurers and the federal and state government prohibit

“balance billing” to protect their insureds from a medical provider trying to collect

the difference between the inflated chargemaster price and the contractually

negotiated or regulatory imposed price.        Health insurance companies prohibit

“balance billing” through contractual provisions and require a medical provider to

accept the contractually agreed upon terms as payment in full. Medicare and

Medicaid providers like Defendants BHS, BHI, BMG, and KRMC are required by

federal law to accept the payments from the government agencies as payment in full.

See 42 U.S.C. § 1396a(a)(25)(C); 42 C.F.R. § 447.15; see also A.R.M.

37.85.406(11) (“Providers are required to accept, as payment in full, the amount paid

by the Montana Medicaid program for a service or item provided to an eligible

Medicaid member in accordance with the rules of the department. Providers must

not seek any payment in addition to or in lieu of the amount paid by the Montana

Medicaid program from a member or his representative, except as provided in these

rules. . . . A provider may not bill a member for services as a private pay patient, if,


                                          14
      Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 15 of 49



prior to provision of services, the member informed the provider of Medicaid

eligibility.”).

         37.   To circumvent the contractual and regulatory prohibitions against

“balance billing,” Defendants BHS, BHI, BMG, and KRMC engaged Defendant

Magellan to recover their inflated chargemaster prices by filing medical liens against

Plaintiffs and Class Members under The Physician, Nurse, Physical Therapist,

Occupational Therapist, Acupuncturist, Chiropractor, Dentist, Psychologist,

Licensed Social Worker, Licensed Professional Counselor, Hospital, Optometrist,

Naturopathic Physician, Podiatrist, Ambulance Service, Rehabilitation Facility,

Long-Term Care Facility, and Outpatient Center for Surgical Services Lien Act,

codified at Mont. Code Ann. § 71-3-1111, et seq. (2019) (hereinafter the “Lien

Act”).

         38.   Under its “MedEquity” billing scheme, instead of, or in addition to,

submitting medical bills to the patient’s health insurer, Medicaid, or Medicare,

Defendants BHS, BHI, BMG, and KRMC enlist Defendant Magellan, operating

under the various fictional “MedEquity” aliases to file medical liens, purportedly

under the Lien Act. The liens assert the full, non-negotiated charges for the

treatment provided, even though the insured patients have an enforceable,

contractual or regulatory right to a lower, negotiated rate. The rates reflected in the

“MedEquity” liens are the chargemaster prices, which far exceed Defendants BHS,


                                          15
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 16 of 49



BHI, BMG, and KRMC’s negotiated reimbursement rates they would receive if the

patient’s medical bills were submitted to the health insurer or government provider

and result in such patients paying more for services than they are contractually or

legally required to pay.

      39.    Under the Lien Act, Defendants may only recover on their medical liens

for the “reasonable value of services.” Mont. Code Ann. § 71-3-1117. As the

Montana Supreme Court held in Meek, while reasonable value of services may

include the amount a healthcare provider bills, an injured plaintiff is subject to a

collateral source offset for any amounts paid by health insurers or government

healthcare benefit programs. Under the “MedEquity” billing scheme, however,

Defendants reap a windfall by placing a lien for the inflated chargemaster price for

services when an injured plaintiff’s recovery is reduced by contractual or regulatory

payments by health insurers, Medicaid, and Medicare (and, of course, those insurers

have their own liens on the same recovery). As Justice McKinnon concluded in her

dissenting opinion in Meek, supra, ¶ 34: “[The plaintiff] did not incur liability for

her providers’ full bills because at the time the charges were incurred, her providers

had already agreed to accept a certain amount from both Medicare and Blue

Cross/Blue Shield in exchange for their services. . . . As a result of paying her

premiums, [the plaintiff] obtained the benefit of medical services at a reduced rate.”




                                         16
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 17 of 49



      Similarly, when a healthcare provider writes off its medical bills, this Court

has ruled an injured plaintiff may not recover them. See Gibson v. United States,

No. CV-18-112-GF-BMM, 2020 WL 1677585, at *10 (D. Mont. Apr. 6, 2020). Yet,

in that case, if the hospital filed a lien, the plaintiff would have received nothing and

the hospital recovered a windfall. It is well settled that due to collateral source

restrictions, Plaintiffs and Class Members cannot recover more than the amount

actually paid by a health insurer, Medicaid, or Medicare, yet Defendants reap a

windfall by unlawfully using the Lien Act to recover more than they contractually

or legally may receive.

      40.    Under the Lien Act, Defendants routinely violate the notice

requirements of Mont. Code Ann. § 71-3-115, by failing to serve notice upon the

person against whom liability is asserted, thus invalidating the liens.

      41.    Defendants intentionally pursue this conduct despite the contractual

and regulatory requirements and patient expectation that charges will be submitted

to the health insurer, Medicaid, or Medicare.

      42.    Defendants have engaged in a pattern and practice of filing and

collecting, or attempting to collect on, liens for the full, non-discounted rate for

medical services rendered to an insured patient where a third party might be liable,

despite being informed that the patient has valid health insurance, Medicaid, and

Medicare knowing that amounts sought in the liens are unlawful.


                                           17
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 18 of 49



      43.    Defendants engaged in this pattern and practice of unlawful conduct

knowing that similar conduct by other healthcare providers resulted in substantial

liability. See, e.g., Morgan v. St. Luke’s Hosp. of Kan. City, 403 S.W. 3d 115 (Mo.

Ct. App. 2013) (holding a hospital could not file liens on patient claims against third-

party tortfeasors and resulting in a nearly $4 million judgment and injunction).

                              CLASS ALLEGATIONS

      44.    Plaintiffs seek class certification under Rule 23 of the Federal Rules of

Civil Procedure. Plaintiffs are members of the subclasses classes they seek to

represent and bring this action individually and on behalf of all similarly situated

persons defined as follows:

      Health Insurance Subclass

      All individuals who (i) received healthcare treatment from Benefis Health
      System, Inc., Benefis Hospitals, Inc., Benefis Medical Group, Inc., or
      Kalispell Regional Medical Center, Inc. for injuries sustained through the
      fault or neglect of another; (ii) were covered by private health insurance when
      they received healthcare treatment; and (iii) against whom Defendants
      asserted a lien under Mont. Code Ann. § 71-3-1114.

      Excluded from the Putative Class are: (i) any defendant or any entity in which
      any defendant has a controlling interest or which has a controlling interest in
      any defendant, and any of defendants’ legal representatives, predecessors,
      successors, and assigns; (ii) judicial officers to whom this case is assigned;
      and (iii) any member of the immediate families of excluded persons.

      Medicaid Subclass

      All individuals who (i) received healthcare treatment from Benefis Health
      System, Inc., Benefis Hospitals, Inc., Benefis Medical Group, Inc., or
      Kalispell Regional Medical Center, Inc. for injuries sustained through the
                                          18
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 19 of 49



      fault or neglect of another; (ii) were covered by Medicaid when they received
      healthcare treatment; and (iii) against whom Defendants asserted a lien under
      Mont. Code Ann. § 71-3-1114.

      Excluded from the Putative Class are: (i) any defendant or any entity in which
      any defendant has a controlling interest or which has a controlling interest in
      any defendant, and any of defendants’ legal representatives, predecessors,
      successors, and assigns; (ii) judicial officers to whom this case is assigned;
      and (iii) any member of the immediate families of excluded persons.

      Medicare Subclass

      All individuals who (i) received healthcare treatment from Benefis Health
      System, Inc., Benefis Hospitals, Inc., Benefis Medical Group, Inc., or
      Kalispell Regional Medical Center, Inc. for injuries sustained through the
      fault or neglect of another; (ii) were covered by Medicare when they received
      healthcare treatment; and (iii) against whom Defendants asserted a lien under
      Mont. Code Ann. § 71-3-1114.

      Excluded from the Putative Class are: (i) any defendant or any entity in which
      any defendant has a controlling interest or which has a controlling interest in
      any defendant, and any of defendants’ legal representatives, predecessors,
      successors, and assigns; (ii) judicial officers to whom this case is assigned;
      and (iii) any member of the immediate families of excluded persons.

      45.   Upon information and belief, under Rule 23(a)(1), the class is so

numerous that joinder of all members is impracticable.

      46.   Upon information and belief, under Rule 23(a)(2), Defendants engaged

in a standard, uniform course of conduct that affects all class members in a common

manner, including:

            a. Whether Defendants’ practice of filing liens against insured patients

               at rates over the contractual or regulatory rates and then collecting

               or attempting to collect the same is unlawful;
                                        19
Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 20 of 49



      b. Whether Defendants engaged in a pattern of racketeering activities

         as alleged herein;

      c. Whether Defendants employ a policy and business model of

         refusing to submit otherwise valid health insurance, Medicare, or

         Medicaid claims for insured patients injured by a third-party to

         increase their profits or financial gain;

      d. Whether Defendants employ a policy and business model of

         circumventing contractual and regulatory prohibitions against

         “balance billing” by filing improper and inflated liens to increase

         their profits or financial gain;

      e. Whether Defendants, acting in concert through the fictional and

         legally non-existent “MedEquity” entities used false, deceptive, and

         misleading representations and means with the collection of a debt;

      f. Whether Defendants, acting in concert through the fictional and

         legally non-existent “MedEquity” entities used unfair means to

         collect or attempt to collect a debt;

      g. Whether Defendants BHS, BH, BMG and KRMC entered into

         express or implied agreements with various health insurers,

         Medicaid, and Medicare requiring, inter alia, that health insurance

         claims should be promptly submitted to the insurers for payment;


                                   20
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 21 of 49



             h. Whether Plaintiffs and the Class Members are third-party

                 beneficiaries to such agreements;

             i. Whether Defendants should be enjoined from continuing the

                 unlawful, unfair, and predatory lien and debt collection practices

                 alleged herein;

             j. Whether Defendants violated the notice requirements of Mont. Code

                 Ann. § 71-3-115, thus invalidating the liens.

      47.    Upon information and belief, under Rule 23(a)(3), Plaintiffs’ claims are

typical of other class members, their claims arise from the same practice or course

of conduct that gives rise to the claims of other class members, and the claims are

based upon the same legal theories.

      48.    Upon information and belief, under Rule 23(a)(4), Plaintiffs will fairly

and adequately protect the interests of the class, they have no interest antagonistic to

those of the rest of the class, and they retained counsel that is qualified, experienced

and competent to conduct the litigation.

      49.    Plaintiffs seek class certification under each independent subpart of

Rule 23(b). Prosecuting separate actions would both create a risk of varying

adjudications and such adjudications with respect to individual class members would

be dispositive of the interests of the other members not parties to the individual

adjudications.


                                           21
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 22 of 49



      Further, Defendants have acted on grounds that apply generally to the class,

so that final injunctive relief or corresponding declaratory relief is appropriate

respecting the class.

      Finally, there are common questions of law and fact among all members,

which predominate over any individual question; this action is superior to any other

form of action; that the interest of individuals are best served by a class action; that

it is desirable to concentrate the litigation in this forum which will avoid inconsistent

results and duplicative costs; and there is no difficulty in the maintenance of the case

as a class action in that the identities of class members and the amount of the alleged

damages are easily determined and calculated by using the business records of

Defendants.

                                 COUNT I
        Racketeer Influenced and Corrupt Organizations Act (“RICO”)
                                18 U.S.C. § 1964

      50.       Plaintiffs incorporate and reallege all previous paragraphs as if fully set

forth herein.

      51.       RICO provides a civil cause of action against an enterprise engaging in

conduct through a pattern of racketeering activity (or predicate acts) injuring

Plaintiffs’ and Class Members’ business or property by the conduct constituting the

violation.




                                             22
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 23 of 49



      Enterprise

      52.    Defendants BHS, BH, BMG, KRMC, and Magellan are all persons

within the meaning of 18 U.S.C. § 1961(3).

      53.    At all relevant times, in violation of 18 U.S.C. § 1962(c), BHS, BH,

BMG, KRMC, and Magellan (a/k/a MedEquity) conducted the affairs of an

association-in-fact enterprise, as that term is defined in 18 U.S.C. § 1961(4) (the

“MedEquity Unlawful Lien Enterprise”). The affairs of the MedEquity Unlawful

Lien Enterprise effect interstate commerce through using the mail and wires to

engage in a pattern of racketeering activity.

      Conduct

      54.    The MedEquity Unlawful Lien Enterprise is an ongoing, continuing

group or unit of persons or entities associated together for the common purpose of

regularly asserting and collecting unlawful payment of medical liens reflecting

amounts exceeding the contractual and regulatory amounts Plaintiffs and Class

Members may pay and Defendants are legally obligated to accept.

      55.    While the members of the MedEquity Unlawful Lien Enterprise

participate in and are part of the enterprise, they also have an existence separate and

distinct from the enterprise.    The MedEquity Unlawful Lien Enterprise has a

systematic linkage because upon information and belief, there are contractual




                                          23
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 24 of 49



relationships, agreements, financial ties, and coordination of activities between and

among Defendants.

      56.    Defendants BHS, BH, BMG, and KRMC control and direct the affairs

of the MedEquity Unlawful Lien Enterprise and use other members of the enterprise,

including but not limited to Defendant Magellan and its various agents or employees,

including without limitation, John Anderson, James Gonzalez, and Debra

Somerville, to carry out the scheme of collecting payment of unlawful medical liens.

      57.    By filing and collecting payment of medical liens reflecting the rates

exceeding contractual and regulatory rates to which Plaintiffs and Class Members

are entitled is a violation of law, Defendants engaged in the MedEquity Unlawful

Lien Enterprise distinct from their own affairs.

      Pattern and Predicate Acts

      58.    Defendants’ scheme to collect unlawful medical liens was facilitated

by the United States mail and wire. The scheme constitutes racketeering activity

within the meaning of 18 U.S.C. § 1961(1), as acts of mail and wire fraud, under 18

U.S.C. §§ 1341 and 1343.

      59.    Acting at the direction and on behalf of Defendants BHS, BH, BMG,

and/or KRMC, Defendant Magellan and its agents or employees used the mail and

wire to falsely represent to Plaintiffs, Class Members, and third parties that the

medical liens constitute valid, lawfully owed debts and make false representations


                                         24
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 25 of 49



to coerce payments from Plaintiffs and Class Members. In reality, as Defendants

knew levying medical liens against Plaintiffs and Class Members (all of whom had

health insurance, Medicaid or Medicare) at the full, non-discounted rate for

healthcare services received from Defendants BHS, BH, BMG, and/or KRMC

violates contractual and regulatory restrictions described herein.

      60.    Defendants engaged in a scheme to defraud Plaintiffs and Class

Members by utilizing a plan or course of action to deprive Plaintiffs and Class

Members     of   money    or   property    with   false   or   fraudulent   pretenses,

misrepresentations or promises.

      61.    The MedEquity Unlawful Lien Enterprise is an intentional act, intended

to induce Plaintiffs, Class Members and third parties to interfere with or surrender

their legal rights. The MedEquity Unlawful Lien Enterprise deprives Plaintiffs and

Class Members of their contractual and regulatory rights under health insurance

policies, Medicaid, and Medicare; the right to dispute the debt associated with the

unlawful lien; and interferes with other, priority liens under § 71-3-1114(3), MCA,

by demanding a “single-party check” that fails to account for those other, priority

liens. The MedEquity Unlawful Lien Enterprise accomplishes the end it designed

by threatening legal action if the unlawful lien is not satisfied by Plaintiffs, Class

Members, and/or third parties. In one instance, Defendant Magellan, acting at the

direction of Defendants BHS, BH, BMG, and/or KRMC and to further the


                                          25
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 26 of 49



MedEquity Unlawful Lien Enterprise, threatened to improperly levy its lien on an

attorney’s trust account by threatening, “You are reminded that no monies intended

for Benefis Health can be released from trust funds until payment is made in full for

related liens, and we are prepared to seek legal enforcement of the liens and trust

funds disbursement records. This account is overdue and payment is requested

immediately.” Defendants made such threats knowing liens are not self-executing.

In another instance, Defendant Magellan, acting at the direction of Defendants BHS,

BH, BMG, and/or KRMC and to further the MedEquity Unlawful Lien Enterprise,

threatened to sue a third party insurance company, “… so I would appreciate it if

you can let him know that if payment is not received in the next few days we would

pursue legal action against Progressive, since that is our only path.” In other

instances, Defendant Magellan, acting at the direction of Defendants BHS, BH,

BMG, and/or KRMC and to further the MedEquity Unlawful Lien Enterprise,

further threatened third party insurers with lawsuits if the insurer issued payment to

an attorney (despite an attorney having a priority lien under §71-3-1114(3), MCA).

      62.    Through the MedEquity Unlawful Lien Enterprise, Defendants

engaged in material misrepresentations, specifically stating an amount is owed by

Plaintiffs and Class Members that is not actually owed under their health insurance

contracts or government healthcare program. The lien amount communicated by

Defendants to Plaintiffs, Class Members and third parties falsely represents the


                                         26
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 27 of 49



amount actually owed. This is precisely what Defendants intended, to wit, collecting

more than they legally may collect under the respective health insurance contracts

or government healthcare programs. When Defendants asserted their unlawful liens,

they knew these representations were untrue because their own financial records

were used to assert the invalid liens. Defendants knew their contracts with health

insurers and Medicaid and Medicare laws and regulations prohibit their unlawful

conduct, to wit, billing more than the contracted or regulatory amount, “balance

billing,” and/or refusing to submit claims to health insurers, Medicaid, or Medicare,

all without Plaintiffs’ and Class Members’ knowledge. These legal and contractual

obligations were concealed from Plaintiffs and Class Members. These material

misrepresentations are facilitated through Defendants’ use of the mails and wires.

         63.   The MedEquity Unlawful Lien Enterprise is deceptive because

Plaintiffs and Class Members were not informed that by seeking medical care at

BHS, BH, BMG, and/or KRMC, they would not receive legally-entitled benefits

under their health insurance, Medicare, or Medicaid; Defendants falsely

communicate that “MedEquity” is a “payer,” when it is no such thing; engaging in

unlawful “balance billing”; using Defendant Magellan to assert medical liens

without statutory authorization; and using Defendant Magellan to assert liens with

one or more fictional, non-existent legal entities that have no standing to assert such

liens.


                                          27
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 28 of 49



      64.    Defendants accepted payments and engaged in other correspondence

with Plaintiffs, Class Members, and third parties to further their scheme through the

mail and wire.

      65.    The predicate acts described constitute a “pattern of racketeering

activity” within the meaning of 18 U.S.C. § 1961(5) in which Defendants engaged

under 18 U.S.C. § 1962(c).

      66.    The predicate acts of “racketeering activity” described herein are part

of the nexus of affairs of the MedEquity Lien Enterprise. The racketeering acts

committed by the MedEquity Lien Enterprise employed a similar method, were

related, with a similar purpose, and they involved similar participants, with a similar

impact on Plaintiffs and Class Members. Because this case was brought on behalf

of a class of similarly situated patients who received healthcare services from BHS,

BH, BMG, and/or KRMC and there was numerous acts of mail and wire fraud used

to carry out the scheme to collect unlawful medical liens filed against patients with

health insurance or government assistance, it would be impracticable for Plaintiffs

to plead the details of the scheme with particularity. Plaintiffs cannot plead the

precise dates of Defendants’ uses of the mail and wire because this information

cannot be alleged without access to their records, but based on the number of

Plaintiffs, there are over two acts of racketeering activity within the last ten years.




                                           28
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 29 of 49



      67.       The pattern of racketeering activity is ongoing, open-ended, and

threatens to continue indefinitely unless the Court enjoins the racketeering activity.

      Injuries to Plaintiffs and Class Members

      68.       As a direct and proximate result of these violations of 18 U.S.C. §

1962(c), (d), Plaintiffs and Class Members have suffered substantial damages.

Defendants are jointly and severally liable to Plaintiffs and Class Members for treble

damages, with all costs, plus reasonable attorney’s fees, as provided under 18 U.S.C.

§ 1964(c).

                                      COUNT II
                    Fair Debt Collection Practices Act (“FDCPA”)
                                   15 U.S.C. § 1692

      69.       Plaintiffs incorporate and reallege all previous paragraphs as if fully set

forth herein.

      70.       Plaintiffs and Class Members are a “consumer” as defined in 15 U.S.C.

§ 1692a(3).

      71.       Defendant Magellan (a/k/a “MedEquity,” “MedEquity, Inc., and

“MedEquity Corporation”) is a “debt collector” as defined in 15 U.S.C. § 1692a(6),

because it (1) uses instrumentalities of interstate commerce or the mails in its

business, the principal purpose of which is the collection of debts; and (2) regularly

collects or attempts to collect, directly or indirectly, debts owed or sue or asserted to

be due.


                                             29
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 30 of 49



      72.   While ordinarily exempt from the FDCPA as creditors, Defendants

BHS, BH, BMG, and KRMC are subject to the FDCPA under 15 U.S.C. § 1692a(6),

known as the “false name exception.”       Defendants systematically engaged in

communications with Plaintiffs and Class Members that would confuse the least

sophisticated consumer on whether the communications came from the creditors,

Defendants BHS, BH, BMG, and KRMC, or Defendant Magellan (a/k/a

“MedEquity,” “MedEquity, Inc., and “MedEquity Corporation”), as a third-party

debt collector.   For example, in multiple instances, lien communications bear

references to all Defendants, interchangeably using each other’s logo, corporate

names, and phone numbers:




Because of these deceptive and confusing tactics, all Defendants are jointly and

severally liable under the FDCPA.
                                      30
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 31 of 49



      73.    Plaintiffs and Class Members dispute the medical liens are valid debts,

but for purposes of 15 U.S.C. § 1692a(5), the term “debt” includes an “alleged

obligation of a consumer to pay money arising out of a transaction in which the

money, property, insurance, or services which are the subject of the transaction are

primarily for personal, family, or household purposes, whether or not such obligation

has been reduced to judgment.” (emphasis added). Defendants expressly and

impliedly treat the liens as debts in collecting the same. For example, in one

instance, Defendant Magellan, referring to a lien, stated, “This account is overdue

and payment is requested immediately.” By treating a lien as an alleged debt,

Defendants’ concerted conduct implicates the FDCPA.

      74.    Defendants have used, and continue to use false, deceptive, and

misleading representations and means with the collection of medical liens in

violation of 15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(5), and 1692e(10). Defendants

falsely represented to Plaintiffs, Class Members and third parties that the medical

liens constitute valid, lawfully owed debts. In reality, Defendants knew or should

have known, levying medical liens against Plaintiffs and Class Members (all of

whom had valid health insurance, Medicare, or Medicaid) at rates over the

discounted rates to which Plaintiffs and Class Members are legally entitled violates

the law.




                                         31
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 32 of 49



      75.    Defendants knew or should have known that the liens are not debts at

all and it is improper to treat them as such. It is axiomatic that a lien is not a debt

nor does a lien create a debt. “A ‘lien’ is a charge imposed in some mode other than

by transfer in trust upon specific property by which it is made security for the

performance of an act.” Mont. Code Ann. § 71-3-101(2) (2019). More specifically,

a lien is an encumbrance on property as security for the payment of a debt. A lien is

inherently distinct from the obligation it secures. When a health insurer, Medicaid,

or Medicare pays Defendants what is due under the insurance contract or regulations,

there is no underlying debt for the lien to secure. By their health insurance,

Medicaid, or Medicare, Plaintiffs and Class Members owed no debt because their

charges were covered by those insurance contracts and regulations. Defendants

engaged in deception by leading Plaintiffs and Class Members to believe they

allegedly owed a “debt” when that was not the case.

      76.    Defendants have used, and continue to use, unfair means to collect or

attempt to collect medical liens in violation of 15 U.S.C. §§ 1692f and 1692f(1).

The FDCPA expressly prohibits “[t]he collection of any amount . . . unless such

amount is expressly authorized by the agreement creating the debt or permitted by

law.” 15 U.S.C. § 1692f(1). Here, there is no express authorization to levy medical

liens against Plaintiffs and Class Members (all of whom had valid health insurance,

Medicaid, or Medicare) at rates for healthcare services over the contractual or


                                          32
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 33 of 49



regulatory rates to which Plaintiffs and Class Members are entitled, nor is such

conduct “permitted by law.”

      77.    In their communications, Defendants further deceived Plaintiffs and

Class Members by stating they must dispute matters related to liens “WITHIN 24

HOURS OF DISCOVERY OF THE ISSUE.”                      This is false.    In other lien

communications, Defendants deceived Plaintiffs and Class Members by asserting,

“Your settlement is the primary payer for this lien,” despite knowing that a health

insurer, Medicaid, or Medicare provider paid or should have paid the claimed

charges and that the claimed charges exceed the legal and regulatory rates for such

services.

      78.    Throughout the pendency of the foregoing collection attempts, and in

direct violation of the FDCPA, none of the liens or lien correspondence from

Defendants contained the statutorily required disclosures expressly required of a

debt collector under 15 U.S.C. § 1692g.

      79.    Throughout the pendency of the foregoing collection attempts,

Defendants deceived Plaintiffs and Class Members that “MedEquity,” “MedEquity

Corporation,” and “MedEquity, Inc.” are legally recognized entities capable of

taking legal action against Plaintiffs and Class Members when that assertion is false

and deceptive, as these entities are fictional with no legal standing.




                                          33
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 34 of 49



      80.       As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and Class Members are entitled to actual damages, statutory damages, and

an aware of reasonable attorney’s fees and costs under 15 U.S.C. § 1692k.

                                  COUNT III
                    Montana Consumer Protection Act (“MCPA”)
                           Mont. Code Ann. § 30-14-101

      81.       Plaintiffs incorporate and reallege all previous paragraphs as if fully set

forth herein.

      82.       Plaintiffs and Class Members are a “consumer” as defined in Mont.

Code Ann. § 30-14-102(1) (2019).

      83.       Defendants are a “person” as defined in Mont. Code Ann. § 30-14-

102(6) (2019).

      84.       Defendants are engaged in “trade” and “commerce” as defined in Mont.

Code Ann. § 30-14-102(8) (2019).

      85.       Under Mont. Code Ann. § 30-14-103 (2019), it is unlawful for

Defendants to engage in unfair or deceptive acts or practices in the conduct of any

trade or commerce.

      86.       Defendants engaged in deceptive or unfair acts and practices which

offend established public policies and which are immoral, unethical, oppressive,

unscrupulous or substantially injurious to consumers.




                                             34
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 35 of 49



      87.    The public policy embodied in the Lien Act is clear. In the case of

nonpayment, medical providers may need the right to assert a lien against tort

recoveries to cover their costs. This case is not about nonpayment. Here, Defendants

are using the Lien Act to recover more than they legally may recover for services.

      Absent a third-party tortfeasor, Defendants would have no claim to come

against Plaintiffs and Class Members, but what Defendants want – granting them the

right to assert additional liens above the debt – violates Montana public policy

prohibiting assignment of personal injury tort claims. See Northland Casualty Co.

v. Mulroy, No. CV-13-232-M-DLC, 2016 WL 1322428, at *2 (D. Mont. Mar. 31,

2016) (quoting Youngblood v. Am. States Ins. Co., 866 P.2d 203, 206 (Mont. 1993)

(“Montana law has long held that a property damage claim is assignable, while a

cause of action growing out a personal right, such as a tort, is not assignable.”).

Other courts recognize that excessive hospital liens are void because they are

tantamount to an assignment of the interest of the injured party. See, e.g., West Neb.

Gen. Hosp. v. Farmers Ins. Exch., 475 N.W.2d 901, 906 (Neb. 1991).

      88.    Defendants’ practice of filing medical liens over, or in lieu of,

contractual rates bargained for or mandated by government agencies for Plaintiffs’

and Class Members’ healthcare constitutes an unfair or deceptive practice in

violation of the statute and such conduct is immoral, unethical, oppressive,

unscrupulous, and substantially injurious to consumers. Defendants’ conduct also


                                         35
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 36 of 49



violates the MCPA because it violates contractual and regulatory billing

requirements and allows Defendants to reap a windfall, even sometimes to receive

double payment for the same services.

      89.    In their lien communications, Defendants further deceived Plaintiffs

and Class Members by stating they must dispute matters related to liens “WITHIN

24 HOURS OF DISCOVERY OF THE ISSUE.” This is false. In other lien

communications, Defendants deceived Plaintiffs and Class Members by asserting,

“Your settlement is the primary payer for this lien,” despite knowing that a health

insurer or government healthcare benefits provider paid or should pay the charges at

a lesser amount.

      90.    Although Mont. Code Ann. § 30-14-133 (2019) provides for individual

but not class actions under the MCPA, Montana federal courts, following precedent

in Shady Grove Orthopedic Assoc., P.A. v. Allstate Ins. Co., 550 U.S. 393 (2010),

have held Fed. R. Civ. P. 23 preempts state statutes (including the MCPA)

prohibiting class action suits.

      91.    As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and Class Members may have actual damages, statutory damages, treble

damages, and an award of reasonable attorney’s fees and costs under Mont. Code

Ann. § 30-14-133 (2019).




                                        36
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 37 of 49



                                     COUNT IV
                    Tortious Interference with Business Relations

     92.        Plaintiffs incorporate and reallege all previous paragraphs as if fully set

forth herein.

     93.        Plaintiffs and Class Members enjoyed a valid business relationship with

their own health insurers and government healthcare services by an express or

implied contract or regulatory framework.

     94.        Defendants were informed and actually knew of the above-described

business relationships.

     95.        Defendants intentionally interfered and prevented Plaintiffs and Class

Members from receiving the benefit of their business relationship. Defendants acted

without right or justifiable cause to procure additional monies they were not entitled

to in disregard for the contractual and regulatory rights of Plaintiffs and Class

Members.

     96.        Instead of, or in additional to, submitting Plaintiffs’ and Class

Members’ health insurance providers or government healthcare, Defendants filed

one or more medical liens, which seek to collect rates over the contractual or

regulatory rates which Plaintiffs and Class Members are entitled. The rates reflected

in Defendants’ liens far exceed the discounted rates they would receive if Plaintiffs

and Class Members’ medical bills were properly submitted to their health insurers

or government healthcare services.
                                             37
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 38 of 49



      97.       As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and Class Members suffered general and special damages in an amount to

be determined at trial. Plaintiffs and Class Members are entitled to an award of

punitive damages under Mont. Code Ann. § 27-1-221.

                                      COUNT V
                                   Unjust Enrichment

      98.       Plaintiffs incorporate and reallege all previous paragraphs as if fully set

forth herein.

      99.       Defendants were unjustly enriched through the collection of rates for

healthcare services that exceed the discounted rates Plaintiffs and Class Members

are entitled to receive.

      100.      Defendants engaged in a pattern and practice of collecting rates

exceeding the contractual or regulatory rates for medical services rendered to an

insured patient where a third party could potentially be liable, despite being informed

that the patient has valid health insurance or government healthcare and knowing

that the amounts claimed in medical liens exceed those allowed charges.

      101.      Plaintiffs and Class Members were damaged by Defendants’ conduct.

It is inequitable for Defendants to retain payment of the medical liens, because any

such payments were received with complete disregard (or in addition to) insurance

coverage and contrary to the contracted or regulatory rate for the services.



                                             38
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 39 of 49



      102. As a direct and proximate result of Defendants’ conduct, Plaintiffs and

Class Members have suffered general and special damages. Plaintiffs and Class

Members also seek equitable disgorgement of all monies Defendants improperly

collected. Plaintiffs and Class Members are entitled to an award of punitive damages

under Mont. Code Ann. § 27-1-221 (2019).

                                     COUNT VI
                                       Fraud

      103. Plaintiffs incorporate and reallege all previous paragraphs as if fully set

forth herein.

      104. Defendants filed medical liens against Plaintiffs and Class Members

(all of whom had valid health insurance or government healthcare) at the full, non-

negotiated rate for healthcare services.

      105. Defendants materially represented to Plaintiffs, Class Members, and

third parties that the medical liens constitute valid, lawfully owed debts.

      106. Defendants knew the medical liens representing the full, non-

negotiated rate for healthcare services were false because Defendants knew Plaintiffs

and Class Members had valid health insurance, Medicaid, or Medicare, requiring

Defendants to accept the contract or regulatory rates.

      107. Defendants intended Plaintiffs and Class Members would rely on the

liens by threatening legal action if the unlawful liens were not satisfied.



                                           39
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 40 of 49



      108. In their lien communications, Defendants further deceived Plaintiffs

and Class Members by stating they must dispute matters related to liens “WITHIN

24 HOURS OF DISCOVERY OF THE ISSUE.” This is false.

      109. Plaintiffs and Class Members reasonably expected Defendants to

comply with the law and therefore believed the amounts reflected in the medical

liens to be valid, lawfully owed debts. Had the true nature of the unlawful medical

liens been disclosed to Plaintiffs and Class Members, they would have disputed the

liens and not paid them.

      110. Plaintiffs and Class Members justifiably relied on Defendants’

knowing, affirmative misrepresentations and/or active concealment.              By

misrepresenting and/or concealing material information about the medical liens,

Defendants intended to induce Plaintiffs and Class Members into believing they

owed the amounts reflected in the liens.

      111. As a direct and proximate result of Defendants’ conduct, Plaintiffs and

Class Members have suffered general and special damages in an amount to be

determined at trial. Plaintiffs and Class Members also seek equitable disgorgement

of all monies Defendants improperly collected. Plaintiffs and Class Members are

entitled to an award of punitive damages under Mont. Code Ann. § 27-1-221, MCA.




                                           40
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 41 of 49



                                   COUNT VII
                                Constructive Fraud

      112. Plaintiffs incorporate and reallege all previous paragraphs as if fully set

forth herein.

      113. Defendants owed a general duty of care to Plaintiffs and Class Members

to comply with the law and honor Plaintiffs and Class Members’ contractual and

statutory rights for healthcare charges.

      114. By filing medical liens exceeding the allowed contractual or regulatory

rates, Defendants breached their duties to Plaintiffs and Class Members through their

unlawful conduct alleged herein.

      115. The unlawful medical liens misled Plaintiffs and Class Members into

believing they owed more than is required by their health insurance contracts or

government healthcare benefits. Defendants concealed from Plaintiffs and Class

Members their “balance billing” of amounts exceeding the health insurance contracts

or government healthcare benefits. With Medicaid, for instance, Defendants are

prohibited by law from engaging in such conduct: “Providers are required to accept,

as payment in full, the amount paid by the Montana Medicaid program for a service

or item provided to an eligible Medicaid member in accordance with the rules of the

department. Providers must not seek any payment in addition to or in lieu of the

amount paid by the Montana Medicaid program from a member or his

representative, except as provided in these rules. . . . A provider may not bill a
                                           41
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 42 of 49



member for services as a private pay patient, if, prior to provision of services, the

member informed the provider of Medicaid eligibility.” A.R.M. 37.85.406(11).

      116. As a direct and proximate result of Defendants’ conduct, Plaintiffs and

Class Members were damaged, resulting in an advantage to Defendants. Plaintiffs

and Class Members have suffered general and special damages in an amount to be

determined at trial. Plaintiffs and Class Members are entitled to an award of punitive

damages under Mont. Code Ann. § 27-1-221, MCA.

                               COUNT VIII
  Breach of Contract and Implied Covenant of Good Faith and Fair Dealing
                      (Mont. Code. Ann. § 28-1-211).

      117. Plaintiffs incorporate and reallege all previous paragraphs as if fully set

forth herein.

      118. Plaintiffs and Class Members contracted with their health insurance

carriers or government healthcare benefits, whereby Plaintiffs and Class Members

agreed to pay monthly premiums or other compensation for healthcare benefits.

      119. Defendants BHS, BH, BMG, and KRMC entered into express or

implied agreements with various health insurance carries and government healthcare

providers that Defendants BHS, BH, BMG, and KRMC would provide care and

treatment to these patients in exchange for a negotiated fee for service paid by the

insurance carrier, Medicaid, or Medicare.




                                         42
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 43 of 49



       120. Plaintiffs and Class Members are the express or implied third party

beneficiaries of these agreements with the health insurance carriers, Medicaid, and

Medicare.

       121. As third party beneficiaries, Plaintiffs and Class Members are protected

by the implied covenant of good faith and fair dealing under Mont. Code Ann. §

28-1-211, which requires honesty in fact and the observance of reasonable

commercial standards of fair dealing in the trade.

      122. Defendants BHS, BH, BMG, and KRMC breached the agreements with

the health insurance carriers, Medicaid, and Medicare and the implied covenant of

good faith and fair dealing, by intentionally refusing to submit medical bills for

Plaintiffs and Class Members, “balance billing” for amounts exceeding the contract

or regulatory rates, and/or collecting amounts from both Plaintiffs and Class

Members and their respective insurers, Medicaid, or Medicare.

      123. The breaches described herein resulted in a windfall to Defendants

BHS, BH, BMG, and KRMC, whose medical liens far exceed the discounted

reimbursement rates they would receive if Plaintiffs and Class Members’ medical

bills were submitted to their health insurance carrier, Medicaid, or Medicare.

      124. As a direct and proximate result of the breaches described herein,

Plaintiffs and Class Members suffered actual and special damages in an amount to

be determined at trial.


                                         43
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 44 of 49



                                  COUNT IX
                                    Deceit
                        Mont. Code Ann. § 27-1-712, et seq.

      125. Plaintiffs incorporate and reallege all previous paragraphs as if fully set

forth herein.

      126. Defendants deceived Plaintiffs and Class Members through its

intentional conduct described herein, including without limitation, concealing the

“MedEquity” billing scheme; disguising “MedEquity” as a payer; concealing their

practice of not billing health insurers or government insurers as reasonably expected;

using fictional entities to assert liens; misrepresenting the status of liens and amounts

due; making improper legal threats; disguising the identity of the entities involved

in the billing scheme; failing to provide proper notice of the claimed liens; claiming

amounts owed that exceed the amounts due under health insurance contracts and

government regulations; and other deceptive acts. These intentional acts and others

alleged herein constitute deceit within the meaning of Mont. Code Ann. § 27-1-

712(2).

      127. Defendants engaged in these intentional acts with the intent to induce

Plaintiffs and Class Members to act contrary to their legal rights and to defraud them

of their property.

      128. Under Mont. Code Ann. § 27-1-712(3), one who practices a deceit with

intent to defraud the public or a particular class of persons is considered to have


                                           44
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 45 of 49



intended to defraud every individual in that class who is actually misled by the

deceit.

      129. As a direct and proximate result of Defendants’ conduct, Plaintiffs and

Class Members were damaged, resulting in an advantage to Defendants. Plaintiffs

and Class Members have suffered general and special damages in an amount to be

determined at trial. Plaintiffs and Class Members are entitled to an award of punitive

damages under Mont. Code Ann. § 27-1-221, MCA.

                                  COUNT X
                       Conversion and Misappropriation
                       Mont. Code Ann. § 27-1-320, et seq.

      130. Plaintiffs incorporate and reallege all previous paragraphs as if fully set

forth herein.

      131. Defendants converted or misappropriated funds belonging to Plaintiffs

and Class Members.

      132. Plaintiffs and Class Members have a possessory interest in the

converted funds.

      133. Defendants intentionally interfered with that possession when they

unlawfully asserted liens to collect against Plaintiffs’ and Class Members’ property,

including Defendants’ failure to honor higher priority liens.




                                         45
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 46 of 49



      134. Defendants intentionally asserted liens against Plaintiffs’ and Class

Members’ property knowing they are not legally obligated to pay the amount

asserted in the liens.

      135. Plaintiffs and Class Members do not have to demand a return of any

funds collected because the initial taking was unlawful and the conversion was an

affirmative assertion of title inconsistent with Plaintiffs’ and Class Members’ rights.

      136. Defendants’ conversion and misappropriated benefited Defendants to

Plaintiffs’ and Class Members’ detriment.

      137. As a direct and proximate result of Defendants’ conduct, Plaintiffs and

Class Members were damaged, resulting in an advantage to Defendants. Plaintiffs

and Class Members have suffered general and special damages in an amount to be

determined at trial. Plaintiffs and Class Members are entitled to an award of punitive

damages under Mont. Code Ann. § 27-1-221, MCA.

                                   COUNT XI
                         Declaratory and Injunctive Relief

      138. Plaintiffs incorporate and reallege all previous paragraphs as if fully set

forth herein.

      139. There exists an actual, imminent, and justiciable controversy between

the parties as to whether Defendants’ conduct of filing medical liens exceeding

contractual or regulatory amounts violates the law.



                                          46
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 47 of 49



      140. Plaintiffs and Class Members request that the Court take jurisdiction

over the controversy under 28 U.S.C. § 2201, and determine and declare the rights,

interests, and responsibilities of the parties as alleged herein.

      141. Plaintiffs and Class Members request the Court invalidate and

extinguish the liens as, inter alia (1) invalidly asserted under Montana law; (2)

“MedEquity,” “MedEquity Corporation,” and “MedEquity, Inc.” are fictional

entities with no legal standing to assert liens; (3) there is no debt owed giving rise to

the liens; (4) the liens constitute an impermissible assignment of personal injury

claims; (5) 42 U.S.C. § 1396a(a)(25)(C) and 42 C.F.R. § 447.15 preempt Mont.

Code Ann. § 71-3-1114, to the extent Defendants argue the state law allow them to

collect amounts above the designated reimbursement amount or otherwise “balance

bill” Plaintiffs and Class Members; (6) Defendants’ assertion of liens exceeding the

contracted or regulatory amount allowed constitutes unlawful “balance billing” in

violation of Defendants’ contracts with health insurers and federal and state

regulations; (7) Defendants’ failure to comply with the notice requirements of Mont.

Code Ann. § 71-3-1115.

      142. Plaintiffs and Class Members request that the Court issue a preliminary

and permanent injunction against Defendants enjoining the unlawful conduct

described herein.




                                           47
     Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 48 of 49



      143. Plaintiffs and Class Members request an award of reasonable attorney’s

fees and costs as allowed by law.

      WHEREFORE, PREMISES CONSIDERED, Plaintiffs, individually and on

behalf of all similarly situated persons, demand declaratory and injunctive relief,

monetary damages, punitive damages under Mont. Code Ann. § 27-1-221, interest,

attorney’s fees and costs, and such further, other or additional relief as may be just

and proper. In aggregate, Plaintiffs and Class Members claimed monetary relief

exceeds $5,000,000, as required by 28 U.S.C. 1332(d)(2).

      Dated: August 23, 2021.
                                              CONNER, MARR & PINSKI, PLLP

                                              /s/ Gregory G. Pinski
                                              Gregory G. Pinski
                                              P.O. Box 3028
                                              520 Third Avenue North
                                              Great Falls, MT 59403-3028
                                              Telephone: (406) 727-3550
                                              Facsimile: (406) 727-1640
                                              greg@mttrials.com
                                              ATTORNEYS FOR PLAINTIFFS




                                         48
Case 4:21-cv-00092-BMM-JTJ Document 1 Filed 08/23/21 Page 49 of 49



                             JURY DEMAND

 Plaintiffs demand a jury trial on all issues triable to a jury.

 Dated: August 23, 2021.
                                          CONNER, MARR & PINSKI, PLLP

                                          /s/ Gregory G. Pinski
                                          Gregory G. Pinski
                                          P.O. Box 3028
                                          520 Third Avenue North
                                          Great Falls, MT 59403-3028
                                          Telephone: (406) 727-3550
                                          Facsimile: (406) 727-1640
                                          greg@mttrials.com
                                          ATTORNEYS FOR PLAINTIFFS




                                     49
